Cardona, P.J., Spain, Rose and Kane, JJ.,
concur. Adjudged that the determination is modified, without costs, by annulling so much thereof as found petitioner guilty of possession of a controlled substance and recommended loss of good time; petition granted to that extent, the Commissioner of Correctional Services is directed to expunge all references thereto from petitioner’s institutional record and matter remitted for an administrative redetermination of the penalty imposed on the remaining violation; and, as so modified, confirmed.